MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                                Apr 19 2016, 6:29 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                           CLERK
                                                                                Indiana Supreme Court
court except for the purpose of establishing                                       Court of Appeals
                                                                                     and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Benjamin K. Read                                            Gregory F. Zoeller
Jeffersonville, Indiana                                     Attorney General of Indiana
                                                            Robert J. Henke
                                                            Abigail R. Recker
                                                            Deputy Attorneys General
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                            April 19, 2016
of the Parent-Child Relationship                            Court of Appeals Case No.
of S.S., Mother,1 and A.C.,                                 10A05-1507-JT-910
Father, and H.S., Child:                                    Appeal from the
A.C.,                                                       Clark Circuit Court
                                                            The Honorable
Appellant-Respondent,
                                                            Vicki L. Carmichael, Judge
        v.                                                  Trial Court Cause No.
                                                            10C04-1503-JT-14
Indiana Department of Child
Services,




1
  Mother does not participate in this appeal; however, according to Indiana Appellate Rule 17(A), a party of
record in the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016                    Page 1 of 20
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   A.C. (“Father”) appeals the juvenile court’s order terminating his parental

      rights to his child, H.S. (“Child”). Father raises several issues for our review

      that we consolidate and restate as:

               I. Whether Father’s due process rights were violated when he
               did not have visitation with Child; and


               II. Whether the juvenile court’s termination order is clearly
               erroneous.


[2]   We affirm.


                                    Fact and Procedural History
[3]   Father is the biological father of Child, born August 15, 2011.2 The Indiana

      Department of Child Services (“DCS”) became involved with Child due to a



      2
        Child’s mother, S.S., signed a voluntary termination of her parental rights, and the juvenile court
      terminated her parental rights; however, she does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016               Page 2 of 20
      report that she was born positive for opiates. S.S. (“Mother”) also tested

      positive for opiates at that time. At the time of Child’s birth, Father was

      incarcerated. On September 20, 2011, DCS filed a petition alleging that Child

      was a child in need of services (“CHINS”). On October 25, 2011, both Father

      and Mother admitted that Child was a CHINS, and the juvenile court

      adjudicated Child as such. At that time, Child remained in Mother’s care, but

      Father was still incarcerated.


[4]   A dispositional hearing was held, and the juvenile court issued an order

      ordering Father to participate in the following services:

              A. Maintain consistent contact with DCS Family Case Manager
              including responding to correspondence and telephone messages
              within a reasonable amount of time. Contact the DCS Family
              Case Manager by telephone at least once every other week;


              B. Notify the DCS Family Case Manager of any changes in
              address, telephone number, people living in the home, or
              employment within forty-eight (48) hours of said change;


              C. Sign any necessary releases with service providers, probation
              officers, or medical providers to enable the DCS Family Case
              Manager to monitor compliance with court orders;


              D. Refrain from using illegal drugs. Only take prescription
              medication in the doses and frequencies as specified in the
              prescription; and


              E. Contact the DCS Family Case Manager to determine if
              additional services are necessary.


      Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 3 of 20
      Appellant’s App. at 24.


[5]   On January 9, 2012, Child was removed from Mother’s care due to drug use,

      not following court orders, and a report that Mother had gone to Tennessee and

      taken Child with her. At that time, Child was placed with the maternal

      grandfather and his wife (together, “Grandparents”), where she has remained

      for the duration of the case. Father remained incarcerated for the length of the

      CHINS case. He was serving his sentence for April 2012 convictions of

      burglary and conspiracy to commit robbery. Through much of his

      incarceration, he was either at the Floyd County Jail or at the Branchville

      Correctional Facility (“Branchville”). Prior to DCS involvement with Child,

      Father had not established paternity of Child. In January 2013, Father

      participated in a paternity test that confirmed that he was the biological father

      of Child. During the first few months of Child’s life before removal from the

      home, Mother sometimes took Child to visit Father at both the Floyd County

      Jail and the Clark County Jail. After he was transferred to Branchville, Father

      would sometimes speak with Child on the phone.


[6]   In October 2013, a court-ordered visitation between Child and Father was to

      occur at the jail, but Child developed foot and mouth disease and the visitation

      was cancelled as Child’s doctor said she should not go outside the home. On

      February 20, 2014, the juvenile court ordered that Father have video contact

      with Child through Father’s sister (“Aunt”) if she passed background checks.

      DCS family case manager (“FCM”) Amanda Rutherford (“FCM Rutherford”)

      spoke with Aunt about the video visits several times, but Aunt was not able to

      Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 4 of 20
      get any set up until March 20, 2015, at which time Father had been transferred

      from Branchville to the Clark County Jail. Child’s therapist, Lisa Clark

      (“Clark”), recommended that Child not have visitation with Father because “an

      incarcerated setting would not be appropriate” for Child as Child would be in

      an unfamiliar setting and would be “looking at a screen or on a phone being

      unaware of exactly what . . . she’s supposed to be doing.” Tr. at 14. Clark also

      expressed concern due to the fact that Child had never met Father, and she did

      not think that a jail setting was appropriate for a three-year-old. There was also

      concern due to the fact that Child suffered from separation anxiety and that she

      would have increased anxiety in an incarcerated setting.


[7]   Due to her separation anxiety, Child would cry so much at daycare that

      Grandparents thought of removing her, but Clark did not recommend it and

      told them Child would slowly get more comfortable. Child progressed in

      therapy, and Clark attributed the progress to Child being in a familiar setting

      and becoming more comfortable with Grandparents.


[8]   On March 27, 2015, DCS filed a petition to terminate Father’s parental rights.

      An evidentiary hearing was held on May 7, 2015. At the time of the

      termination hearing, Father was incarcerated at Branchville and had been

      incarcerated for Child’s entire life. His projected release date was November

      23, 2016. Child was three-and-a-half years old at the time of the hearing, and in

      that time, Father had never resided with Child, had never had exclusive care

      and custody of Child, and had never paid any support for Child. Since Child

      was four months old, she had resided with Grandparents, and Child’s younger

      Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 5 of 20
       brother also lived in the home. Grandfather had never met Father, and Father

       had made no attempts to contact Grandparents.


[9]    Evidence was presented regarding Father’s criminal history. In June 2004,

       Father pleaded guilty to Class D felony possession of two or more precursors

       and was sentenced to three years with two and a half years suspended. In

       December 2004, he pleaded guilty to Class A misdemeanor possession of a

       handgun without a license and was sentenced to one year all suspended. In

       April 2005, Father pleaded guilty to Class A misdemeanor check deception and

       was sentenced to one year all suspended, and in October 2005, he pleaded

       guilty to Class A misdemeanor conversion and was sentenced to one year

       suspended to time served. In February 2008, he pleaded guilty to Class B

       felony robbery and was given a ten-year sentence with five years suspended to

       probation, and on April 26, 2012, he was convicted of Class B felony burglary

       and Class C felony conspiracy to commit robbery, for which he was still in

       prison on the date of the termination hearing with a projected release date of

       November 23, 2016. Additionally, each time Father was placed on probation, a

       probation violation was filed, and he was ordered to serve some of his

       suspended sentence.


[10]   At the termination hearing, Father presented evidence that while incarcerated

       he had participated in services, which included: 24/7 Dads; in-patient, out-

       patient Dads; Spiritual Literacy; Seven Habits of Highly Effective People;

       Mothers Against Methamphetamine; and Purposeful Living Unit Services

       program. Tr. at 51-53, 57. Father also testified that he sees a therapist every

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 6 of 20
       other week while incarcerated. Id. at 54. He was also enrolled in the

       Department of Labor Apprenticeship Program (“DOL Program”), which when

       completed would allow him to receive a time cut and give him a release date of

       May 25, 2016. After completing the DOL Program, Father would also be

       eligible for substance abuse counseling, and he stated he intended to seek an

       out-patient substance abuse program when released from incarceration.


[11]   During the evidentiary hearing, FCM Rutherford testified that Child had been

       removed from the home for three years and needed permanency and stability,

       and therefore, termination and adoption were in Child’s best interests. Id. at

       107, 113. FCM Rutherford stated that she based her recommendations on

       Father’s incarceration and his lack of a bond with Child. Id. at 113-14.

       Additionally, the Court Appointed Special Advocate (“CASA”) testified that

       termination was in the best interests of Child because Father was due to be

       incarcerated for at least another year, Child did not know Father, and it would

       be traumatic to remove Child from the only home she has ever known. Id. at

       79-80. DCS planned for Child to be adopted upon termination of parental

       rights, and Grandparents intended to adopt Child. On July 2, 2015, the

       juvenile court issued its findings, conclusions, and order terminating Father’s

       parental rights. Father now appeals.




       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 7 of 20
                                       Discussion and Decision

                                      I. Due Process Violation
[12]   The Due Process Clause of the U.S. Constitution prohibits state action that

       deprives a person of life, liberty, or property without a fair proceeding. In re

       C.G., 954 N.E.2d 910, 916 (Ind. 2011) (citing In re Paternity of M.G.S., 756

       N.E.2d 990, 1004 (Ind. Ct. App. 2001), trans. denied). When the State seeks to

       terminate the parent-child relationship, it must do so in a manner that meets the

       requirements of due process. Id. at 917. Although due process has never been

       defined, the phrase embodies a requirement of fundamental fairness. Id. The

       fundamental requirement of due process is the opportunity to be heard at a

       meaningful time and in a meaningful manner. Id. (citing Mathews v. Eldridge,

       424 U.S. 319, 333 (1976)).


[13]   In determining if a parent’s due process rights have been violated in a

       termination of parental rights proceeding, the following three factors are

       balanced: (1) the private interests affected by the proceeding; (2) the risk of

       error created by the State’s chosen procedure; and (3) the countervailing

       governmental interest supporting use of the challenged procedure. Id. (citing

       A.P. v. Porter Cnty. Office of Family & Children, 734 N.E.2d 1107, 1112 (Ind. Ct.

       App. 2000), trans. denied). “The balancing of these factors recognizes that

       although due process is not dependent on the underlying facts of the particular

       case, it is nevertheless ‘flexible and calls for such procedural protections as the

       particular situation demands.’” Id. (quoting Mathews, 424 U.S. at 334). Both a

       parent’s interest in the care, custody, and control of his child and the State’s
       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 8 of 20
       interest in protecting the welfare of a child are substantial, and therefore, when

       assessing if there has been a denial of due process, we focus on the risk of error

       created by the State’s actions. Id. at 918.


[14]   Father argues that his due process rights were violated because he was not

       afforded visitation with Child even though he repeatedly requested visitation

       through DCS. He contends that, although the juvenile court ordered video

       visitation, he was not able to have contact with Child because she was ill, and

       even after she recovered, no other visitations were arranged. Father also claims

       that DCS obtained a therapist’s recommendation that visitations not occur

       because they would be harmful to Child. He asserts that since DCS was in the

       best position to ensure that visitations occurred between him and Child, he was

       denied due process when DCS failed to allow him to have visitation with Child.


[15]   Initially, we note that Father has waived this argument by failing to raise it

       during the CHINS case or termination proceedings. It is well established that a

       party on appeal may waive a constitutional claim. McBride v. Monroe Cnty. Office

       of Family & Children, 798 N.E.2d 185, 194 (Ind. Ct. App. 2003). Generally, an

       issue cannot be raised for the first time on appeal, and when a party does so, it

       waives the claim. In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001)

       (finding mother’s claim that her due process rights were violated was waived

       because she raised the claim for the first time on appeal). Here, Father does not

       point to any place in the record where he raised this due process issue to the

       juvenile court. Therefore, as Father is raising this issue for the first time on

       appeal, we conclude that he has waived his claim.

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 9 of 20
[16]   Waiver notwithstanding, Father’s argument fails. DCS is not required to offer

       a parent services aimed at reunification with the child when the parent is

       incarcerated. Castro v. State Office of Family & Children, 842 N.E.2d 367, 377

       (Ind. Ct. App. 2006) (determining DCS’s failure to offer incarcerated parent

       services did not constitute a deprivation of due process rights), trans. denied.

       “[T]he law concerning termination of parental rights does not require [DCS] to

       offer services to the parent to correct the deficiencies in childcare.’” In re B.D.J.,

       728 N.E.2d 195, 201 (Ind. Ct. App. 2000). “‘Individuals who pursue criminal

       activity run the risk of being denied the opportunity to develop positive and

       meaningful relationships with their children.’” K.T.K. v. Ind. Dep’t of Child

       Servs., Dearborn Cnty. Office, 989 N.E.2d 1225, 1235-36 (Ind. 2013) (quoting In re

       A.C.B., 598 N.E.2d 570, 572 (Ind. Ct. App. 1992)).


[17]   Here, the evidence showed that Father had been incarcerated since before Child

       was born and had only seen her a few times when she was less than four

       months old and before she was removed from Mother’s care. Clark, Child’s

       therapist, recommended against Child visiting Father in prison because an

       incarcerated setting would not be appropriate for Child, who was only three

       and a half years old. Clark also expressed concern due to the fact that Child

       had never met Father, and due to the fact that Child suffered from separation

       anxiety and that she would have increased anxiety in an incarcerated setting.


[18]   Further, although visitation never occurred after Child became a ward of DCS,

       the juvenile court did order visitation to occur in October 2013, which was

       unable to take place due to Child becoming ill. Later, in February 2014, the

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 10 of 20
       juvenile court ordered video visitation to occur through Aunt, but she was not

       able to set up any visitations until March 20, 2015. Therefore, based on the

       evidence, visitation was actually court-ordered, but did not occur due to other

       issues. Additionally, although the therapist did recommend against visitations

       due to the incarcerated setting, restrictions on visitations and services are

       justified when a parent is incarcerated and do not constitute a due process

       violation. See Castro, 842 N.E.2d at 377. Father has not demonstrated any

       violation of his due process rights.


                    II. Termination Order Not Clearly Erroneous
[19]   We begin our review by acknowledging that this court has long had a highly

       deferential standard of review in cases concerning the termination of parental

       rights. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans. denied. When

       reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re B.J., 879 N.E.2d at 14.


[20]   Here, in terminating Father’s parental rights to Child, the juvenile court entered

       specific findings and conclusions. When a trial court’s judgment contains

       specific findings of fact and conclusions thereon, we apply a two-tiered standard


       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 11 of 20
       of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005). First, we determine whether the evidence supports the findings,

       and second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[21]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution. In

       re C.G., 954 N.E.2d 910, 923 (Ind. 2011). These parental interests, however, are

       not absolute and must be subordinated to the child’s interests when determining

       the proper disposition of a petition to terminate parental rights. In re J.C., 994

       N.E.2d 278, 283 (Ind. Ct. App. 2013). In addition, although the right to raise

       one’s own child should not be terminated solely because there is a better home

       available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities. Id.


[22]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:




       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 12 of 20
               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2).

       Moreover, if the court finds that the allegations in a petition described in section

       4 of this chapter are true, the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a) (emphasis added).


[23]   In his argument, Father does not challenge any of the juvenile court’s findings

       of fact. As Father does not challenge any of the juvenile court’s findings of fact,

       these unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373

       (Ind. Ct. App. 2007) (failure to challenge findings by the trial court resulted in

       waiver of the argument that the findings were clearly erroneous), trans. denied;



       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 13 of 20
       McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (when father

       failed to challenge specific findings, court accepted them as true).


[24]   Father argues that that DCS failed to prove the required elements for

       termination by sufficient evidence. Specifically, he contends that DCS failed to

       prove by clear and convincing evidence that the conditions that resulted in

       Child being removed would not be remedied because the juvenile court did not

       take proper consideration of his current abilities and progress made. Father

       further alleges that DCS failed to present sufficient evidence that the

       continuation of the parent-child relationship poses a threat to the well-being of

       Child because there was no evidence there would be any negative effect on

       Child if the relationship between her and Father continued. Father lastly

       asserts that DCS failed to prove by clear and convincing evidence that

       termination of his parental rights was in the best interests of Child because it

       was error to rely on the CASA’s testimony, as a conclusion on this element

       should be based on the totality of the evidence and the CASA did not make

       contact with Father before making her determination.


[25]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K., 989 N.E.2d at 1231.

       First, “we must ascertain what conditions led to their placement and retention

       in foster care.” Id. Second, “we ‘determine whether there is a reasonable

       probability that those conditions will not be remedied.’” Id. (citing In re I.A.,

       934 N.E.2d 1132, 1134 (Ind. 2010) (citing In re A.A.C., 682 N.E.2d 542, 544

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 14 of 20
       (Ind. Ct. App. 1997))). In the second step, the trial court must judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing a parent’s recent improvements

       against “‘habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.’” In re E.M., 4 N.E.3d

       636, 643 (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231). “We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination.” Id.

       Although trial courts are required to give due regard to changed conditions, this

       does not preclude them from finding that a parent’s past behavior is the best

       predictor of their future behavior. Id.


[26]   In the present case, the evidence showed that Child was removed from

       Mother’s care in January 2012, due to Mother’s drug use, not following court

       orders, and a report that Mother had gone to Tennessee and taken Child with

       her. At that time, Child was placed with Grandparents, where she has

       remained for the duration of the case. Father was incarcerated at the time of

       Child’s birth and remained incarcerated for the entirety of the CHINS case and

       termination proceedings. Child was never placed in Father’s care and custody

       because he was incarcerated at the time of removal and was still incarcerated at

       the time of the termination hearing with a projected release date of November

       23, 2016. Further, after his release, Father planned to live in a halfway house,

       and Child would be unable to live there with him. Therefore, the reason for




       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 15 of 20
       Child’s removal or the fact she was never placed in Father’s care – his

       incarceration – had not been remedied at the time of the termination hearing.


[27]   Father relies on Rowlett v. Vanderburgh County Office of Family & Children, 841

       N.E.2d 615 (Ind. Ct. App. 2006), trans. denied, for his contention that evidence

       of his rehabilitation while incarcerated constituted changed circumstances. In

       Rowlett, although the father had a habitual pattern of criminal conduct and drug

       use prior to incarceration, the court reasoned that this past conduct did not

       accurately reflect the father’s status and ability to care for his children at the

       time of the termination hearing because evidence was presented to show that

       the father had made positive strides toward turning his life around and was set

       to be released six weeks after the hearing. Id. at 621-22. However, in the

       present case, Father was not due to be released until a year and a half after the

       termination hearing, and he did not present any independent evidence to

       demonstrate the positive strides shown in Rowlett. At the evidentiary hearing,

       Father presented evidence that he participated in services while incarcerated

       and had made significant progress in improving himself through the programs

       he completed. However, other than Father’s self-serving testimony, no other

       independent evidence was presented to support his contentions.


[28]   Additionally, evidence was presented of Father’s extensive criminal history,

       which included numerous convictions and probation violations. Father had

       been convicted of two misdemeanors and four felonies since 2004 and had

       violated his probation for each conviction prior to the ones for which he was

       incarcerated at the time of the hearing. A juvenile court must balance a

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 16 of 20
       parent’s recent improvements against habitual patterns of conduct to determine

       whether there is a substantial probability of future neglect or deprivation. In re

       E.M., 4 N.E.3d at 643. In making this determination, the juvenile court can

       properly consider evidence of a parent’s prior criminal history. In re D.B., 942

       N.E.2d 867, 873 (Ind. Ct. App. 2011). Based on the evidence presented, we

       conclude that the juvenile court did not err in finding that there was a

       reasonable probability that the conditions that resulted in the removal and the

       reasons for continued placement of Child outside the home would not be

       remedied.


[29]   Father also contends that DCS failed to prove by clear and convincing evidence

       that there was a reasonable probability that the continuation of the parent-child

       relationship posed a threat to the well-being of Child. However, we need not

       address such argument. Indiana Code section 31-35-2-4(b)(2)(B) is written such

       that, to properly effectuate the termination of parental rights, the juvenile court

       need only find that one of the three requirements of subsection (b)(2)(B) has

       been established by clear and convincing evidence. A.D.S., 987 N.E.2d at 1156.

       Therefore, as we have already determined that sufficient evidence supported the

       conclusion that the conditions that resulted in the removal of Child would not

       be remedied, we will not address any argument as to whether sufficient

       evidence supported the conclusion that the continuation of the parent-child

       relationship posed a threat to the well-being of Child.


[30]   Father next argues that insufficient evidence was presented to prove that

       termination is in the best interest of Child. In determining what is in the best

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 17 of 20
       interests of the child, the trial court is required to look at the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d at 267), trans. dismissed. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.

       Termination of a parent-child relationship is proper where the child’s emotional

       and physical development is threatened. Id. (citing In re R.S., 774 N.E.2d 927,

       930 (Ind. Ct. App. 2002), trans. denied). The trial court need not wait until the

       child is irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is an important

       consideration in determining the best interests of a child, and the testimony of

       the service providers may support a finding that termination is in the child’s

       best interests. Id. (citing McBride, 798 N.E.2d at 203).


[31]   Here, the evidence presented showed that Father was not able to provide for

       Child’s needs and to provide her with the necessary stability and permanency.

       At the time of the termination hearing, Father was incarcerated, and he had

       been for the entirety of the CHINS case and Child’s life. He was not due to be

       released until November 2016 and intended to live in a halfway house after his

       release for a period of time, a place where Child could not live with him. At the

       time of the hearing, Father would be incarcerated for at least another year and a

       half, and he did not know or have a relationship with Child. A parent’s

       historical inability to provide a suitable environment along with the parent’s

       current inability to do the same supports a finding that termination of parental


       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 18 of 20
       rights is in the best interests of the children. In re A.P., 981 N.E.2d 75, 82 (Ind.

       Ct. App. 2012).


[32]   Further, at the time of the termination hearing, Child had been living with

       Grandparents since removal and for most of her life. Evidence was presented

       that removing Child from the only home she has even known would be

       traumatic, particularly given that she suffered from separation anxiety. During

       the time that Child has lived with Grandparents, she has made progress in

       therapy, which Clark attributed to being in a familiar setting and becoming

       more comfortable with Grandparents. “Permanency is a central consideration

       in determining the best interests of a child.” In re G.Y., 904 N.E.2d at 1265.

       FCM Rutherford testified that Child needed permanency and stability and that

       termination and adoption were in Child’s best interests. Tr. at 107, 113. She

       based her recommendations on Father’s incarceration and his lack of a bond

       with Child. Id. at 113-14. Further, the CASA testified that termination was in

       the best interests of Child because of Father’s continued incarceration, Child’s

       lack of a relationship with Father, and the trauma that could occur if Child was

       removed from the only home she has ever known. Id. at 79-80. Based on the

       above, we conclude that sufficient evidence was presented to prove that

       termination was in the best interest of Child.


[33]   We will reverse a termination of parental rights “only upon a showing of ‘clear

       error’-- that which leaves us with a definite and firm conviction that a mistake

       has been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)

       (quoting In re Egly, 592 N.E.2d 1232, 1235 (Ind. 1992)). Based on the record

       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 19 of 20
       before us, we cannot say that the juvenile court’s termination of Father’s

       parental rights to the Child was clearly erroneous. We therefore affirm the

       juvenile court’s judgment.


[34]   Affirmed.


[35]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A05-1507-JT-910 | April 19, 2016   Page 20 of 20